Citation Nr: 1138043	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  04-19 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a left knee injury with healed lacerations.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from March and June 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  In both March and June 2003, the RO found that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim.  

Finding that new and material evidence had been received, the Board reopened the claim on appeal in September 2005 and remanded it so that additional development of the evidence could be accomplished.  In April 2006, the Board again remanded the claim so that additional development of the evidence could be undertaken.

In October 2006, the Board denied the claim for service connection for residuals of a left knee injury with healed lacerations.  The Veteran appealed the decision to the United States Court of Veterans Appeals (Court), and, in a December 2008 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board.

In August 2010, the Board again denied the claim for entitlement to service connection for residuals of a left knee injury with healed lacerations.  The Veteran appealed the Board's August 2010 decision to the Court.  In a May 2011 Order, the Court vacated the August 2010 Board decision and remanded the matter to the Board for development consistent with the parties' April 2011 Joint Motion for Remand (Joint Motion). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The appellant claims that he has a left knee disorder which preexisted his service and was aggravated therein.  He also argues that he has had left knee problems since that time.  

In its August 2010 decision, the Board determined that the Veteran's preexisting left knee disorder was neither aggravated during service nor otherwise etiologically related to his military service.  

In the Joint Motion, the parties agreed that the Board erred by failing to ensure that VA complied with its duty to assist in light of the provisions of 38 C.F.R. § 3.655 (2011).  At page two of the Joint Motion, the following provision was cited in full: 

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section, as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  

C.F.R. § 3.655(a).

The parties noted that the Board found in its August 2010 decision that the Veteran had been "'scheduled for VA examinations in November 2005 and June 2006, but he failed to report for those examinations.'"  See page two of Joint Motion.  The parties also noted that the Board further found that the Veteran had "advised [VA] 'that he had numerous health problems that prevent[ed] him from traveling from his home to the VA Medical Center in Omaha, Nebraska.'"  See pages two and three of Joint Motion.  Further, the parties observed that in its August 2010 decision the Board had concluded "'that it would be fruitless to remand the case for another VA examination, as the Veteran has indicated that he was unable to travel for an appointment'" and "'additional efforts to assist the Veteran would serve no useful purpose.'"  See page three of Joint Motion.  

The parties agreed that, in determining that further examination scheduling would be "fruitless,"  the Board failed to fully account for other evidence which discussed the possibility of finding an available alternative for complying with VA's duty to assist.  See page three of Joint Motion.  Regarding this, the parties referred to a July 2006 intra-office VA electronic correspondence which addressed the possibility of having the Veteran's left knee examined via a telemedicine examination.  See pages three and four of Joint Motion.  The parties agreed that while the record contained evidence concerning the rescheduling of the Veteran's examination, there was no other evidence associated with the record relating to further consideration for a "telemed" examination.  See page four of Joint Motion.  

The parties had agreed that "the failure of VA to fully consider alternatives to an Omaha VAMC examination, as discussed in the July 2006 correspondence, resulted in a failure to fully comply with the Board's prior April 2006 remand that VA afford [the Veteran] an examination at a VAMC 'closest to the veteran's residence.'"  See page five of Joint Motion.  This failure constituted a violation of the Court's findings in Stegall v. West, 1 Vet. App. 268 (1998).  In Stegall, the Court determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall, at 270-271.  

Finally, at page six of the Joint Motion, the parties found that on remand the Board should reschedule the Veteran for a VA examination to evaluate his claim for residuals of a left knee injury, or, in the alternative, explain why such an examination is not warranted.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should seek, through all feasible means, to schedule the Veteran for a VA examination by an appropriate specialist to determine the nature, extent, and etiology of any currently manifested chronic disabilities of the left knee.  Such examination should be scheduled at a location in consideration of the Veteran's health issues and travel restrictions.

The RO should take appropriate reasonable steps to provide such an examination as near as possible to the Veteran's home.  In a July 2006 VA intra-office electronic correspondence, it was suggested that perhaps it would be viable to schedule the Veteran for a "telemedicine exam" at the "GI VAMC."  If this is possible, such an examination should be scheduled or, if it is not possible, the RO should provide an explanation in the claims file as to why such an examination is not possible.

The claims file must be made available to the examiner for review in connection with the examination.  The examiner should acknowledge that the complete claims folder--including all service treatment records and post-service medical records specifically including Dr. S's (private physician) February 2004 letter--has been reviewed.

If, following the reasonable exercise of the available means of providing an examination consistent with the Veteran's health and travel restrictions, the RO is still unable to arrange for an examination at a location the Veteran can attend, the RO should clearly document the reasons in the claims file and provide appropriate notice to the Veteran. 

If the Veteran is unable to personally report for an examination, the claims file should nevertheless be forwarded to the examiner for review and preparation of a medical opinion.  After examining the Veteran (if possible) and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not that his current left knee disability was aggravated during his military service.  The examiner should note that it has been determined that the Veteran's left knee disorder existed prior to service.  

Such tests as the examiner deems necessary should be performed.  The examiner should identify and diagnose all current left knee disabilities found and indicate whether any pre-existed the Veteran's entrance into active duty and, if so, whether any of those increased in severity beyond the natural progress of the condition during the Veteran's military service or whether any are otherwise related to the Veteran's military service.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran is hereby notified that it is his responsibility to report for a VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The AMC/RO must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures. 

4.  Following any other indicated development, the AMC/RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto. 

The purpose of this REMAND is to ensure due process, as well as to ensure compliance with the directives of the April 2011 Joint Motion.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


